DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The USPTO Official Gazette Notice 1351 OG 212 Feb. 23, 2010, regarding Subject Matter Eligibility of Computer Readable Media, provides:
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.	
	
Claims 15-20 are therefore rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite, inter alia, "a computer-readable storage medium”.  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not does not clearly and unequivocally identify what may be included as a computer-readable storage medium and what is not to be included as a computer-readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the ambiguity or silence of the disclosure and the broadest reasonable interpretation, the computer-readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to a computer-readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0208250 A1 to Uemura.
With respect to claim 1 Uemura discloses, in Fig. 1-10C, a method for processing video data (abstract), comprising: switching to a target anti-shake shooting mode in response to acquiring a switching operation in a video shooting interface (paragraph 56); acquiring a video editing operation corresponding to the target anti-shake shooting mode (paragraph 48); obtaining target video data by processing the video data collected in real time based on the video editing operation (48); and outputting the target video data in the video shooting interface (paragraph 49 and 51).
With respect to claim 2 Uemura discloses, in Fig. 1-10C, the method according to claim 1, said acquiring a video editing operation corresponding to the target anti-shake shooting mode comprising: determining a current anti-shake shooting mode (paragraph 56); determining the target anti-shake shooting mode based on the current anti-shake shooting mode in response to the switching operation (paragraph 56); switching the current anti-shake shooting mode to the target anti-shake shooting mode (paragraph 56); and acquiring the video editing operation corresponding to the target anti-shake shooting mode (paragraph 58; where the user determines is shake correction processing is on or off and the camera operates accordingly).
With respect to claim 4 Uemura discloses, in Fig. 1-10C, the method according to claim 1, wherein said obtaining target video data by processing the video data collected in real time based on the video editing operation comprising: acquiring single frame images of the video data; obtaining target single frame images by cropping the single frame image based on the video editing operation, wherein the video editing operation comprises the cropping operation to; and generating the target video data based on the target single frame images (paragraph 48).
With respect to claim 5 Uemura discloses, in Fig. 1-10C, the method according to claim 4, further comprising: determining the video editing operation by adjusting a cropping ratio of the cropping operation based on the target anti-shake shooting mode (paragraph 78 and 81; where depending on display mode different crop sizes are selected (i.e. 2M or 1.5M)).
With respect to claim 6 Uemura discloses, in Fig. 1-10C, the method according to claim 1, further comprising: adjusting a video collection frame rate in response to the switching operation; and collecting video data in real time based on the video collection frame rate (paragraph 58 and 66; where frame rates are useable or not depending on if shake is on or off).
Claims 8-9 and 11-13 are rejected for similar reason as claims 1-2 and 4-6 above as they are corresponding apparatus claims to the methods of claims 1-2 and 4-6 where the method is operated by electronic equipment comprising a processor and memory for storing instructions executable by the processor.  Uemura discloses electric equipment using a program in memory/processor to perform its functions in paragraph 29.
Claims 15-16 and 18-20 are rejected for similar reason as claims 1-2 and 4-6 above as they are corresponding program claims to the methods of claims 1-2 and 4-6.  Uemura discloses electric equipment using a program in memory/processor to perform its functions in paragraph 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0208250 A1 to Uemura.
With respect to claim 3 Uemura discloses, in Fig. 1-10C, the method according to claim 2, further comprising: a display that outputs a user interface that is capable of rendering various information including character strings (paragraph 32).
However, Uemura does not expressly disclose displaying a prompt message corresponding to the target anti-shake shooting mode in the video shooting interface.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of displaying a prompt message corresponding to a mode change of a camera are well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to have displayed a prompt message as an overlay on the display when the shake mode of Uemura was changed for doing so would alert the user to a change and prevent mistakenly changing the shake mode which would merely be use of a known technique to improve similar devices in the same way.
Claim 10 is rejected for similar reason as claim 3 above as it is a corresponding apparatus claim to the method of claim 3 where the method is operated by electronic equipment comprising a processor and memory for storing instructions executable by the processor.  Uemura discloses electric equipment using a program in memory/processor to perform its functions in paragraph 29.
Claim 17 is rejected for similar reason as claim 3 above as it is a corresponding program claim to the method of claim 3.  Uemura discloses electric equipment using a program in memory/processor to perform its functions in paragraph 29.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 6, 2022